Name: COMMISSION REGULATION (EC) No 1856/95 of 27 July 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 177/64 I EN I Official Journal of the European Communities 28 . 7. 95 COMMISSION REGULATION (EC) No 1856/95 of 27 July 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables ('), as last amended by Regulation (EC) No 1740/95 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third countries, in respect of the products and periods stipu ­ lated in the Annex thereto ; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 28 July 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 July 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 337, 24. 12 . 1994, p. 66 . (2) OJ No L 167, 18 . 7 . 1995, p. 10 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . O OJ No L 22, 31 . 1 . 1995, p. 1 . 28 . 7. 95 EN Official Journal of the European Communities No L 177/65 ANNEX to the Commission Regulation of 27 July 1995 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) (ECU/100 kg) Standard import value CN codeCN code Third country code (') Third country code (') Standard import value 0702 00 35 052 47,7 060 80,2 066 41,7 068 32,4 204 50,9 212 117,9 624 75,0 999 63,7 0707 00 25 052 50,1 053 166,9 060 39,2 066 53,8 068 60,4 204 49,1 624 207,3 999 89,5 0709 90 77 052 55,6 204 77,5 624 196,3 999 109,8 0805 30 30 388 62,6 512 77,9 524 61,5 528 56,6 600 54,7 624 78,0 999 65,2 0806 10 40 052 1 20,9 600 169,8 624 160,1 999 150,3 0808 10 71 , 0808 10 73, 0808 10 79 039 79,3 388 65,1 400 65,3 508 77,9 512 53,3 524 45,8 528 62,8 800 99,3 804 83,4 999 70,2 0808 20 51 052 84,7 388 61,4 512 56,2 528 53,2 800 55,8 804 64,8 999 62,7 0809 10 40 052 64,6 061 51,3 064 96,5 999 70,8 0809 20 51,0809 20 59 052 166,6 061 181,8 064 254,1 068 262,6 400 188,9 624 239,5 676 166,2 999 208,5 0809 30 31 , 0809 30 39 052 59,2 220 121,8 624 106,8 999 95,9 0809 40 30 064 132,8 624 245,1 999 1 89,0 (') Country nomenclature as fixed by Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12 . 1994, p. 17). Code '999 stands for 'of other origin.'